               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

PHOEBE RENEE HALLIWELL,                         )
    a/k/a RONNY DARNELL                         )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      Case No. CIV-18-1152-D
                                                )
JOE ALLBAUGH, et al.,                           )
                                                )
      Defendants.                               )

                                        ORDER

      Before the Court is Plaintiff’s “Motion to Leave to Amend Complaint a Third Time.”

(ECF No. 34). Plaintiff’s Second Amended Complaint (ECF No. 20) was filed on February

21, 2019 and is currently the controlling pleading in this matter, as explained in the

Court’s Order dated June 3, 2019. (ECF No. 32). As also explained in ECF No. 32, Plaintiff

can no longer amend her complaint as a matter of course. See Fed. R. Civ. P. 15(a)(B).

Instead, Plaintiff must seek the Court’s leave. See id. 15(a)(2). It appears that with the

current motion, Plaintiff is attempting to seek the Court’s leave to file a Third Amended

Complaint. See ECF No. 34. However, as explained to Ms. Halliwell, under this Court’s

Local Rules, when moving for leave to amend, Plaintiff “must attach the proposed

pleading as an exhibit to the motion.” LCvR 15.1. Plaintiff has not attached a proposed

Third Amended Complaint with her current motion.

      If Ms. Halliwell intends to seek leave to amend her complaint, she shall file a

motion under Fed. R. Civ. P. 15(a) and shall attach to the motion her proposed Third
Amended Complaint, using the Court’s approved form. Plaintiff shall indicate in her motion

the nature of her proposed amendments. Plaintiff is cautioned that any amended

complaint will supersede the controlling complaint which is ECF No. 20. That is, Plaintiff

must rename every defendant and list every allegation she wishes to include

in the Third Amended Complaint. In her current motion, Plaintiff discusses

“dropp[ing] all other charges against the 7 defendants, and proceed[ing] with the

deliberate indifference violation.” (ECF No. 34). This statement coincides with Plaintiff’s

statements in ECF No. 24, which are further reflected in the Court’s Order in ECF No. 27,

which adopts the Report and Recommendation at ECF No. 22 and describes the remaining

claims as:

             •   an Eighth Amendment claim against Defendants Allbaugh, McCurdy,
                 Honaker, and Jones for ordering Dr. Hennenigan to remove the diagnosis
                 of Plaintiff’s Gender Dysphoria (GD) from her medical record and thereafter
                 refusing to treat the condition;

             •   an Eighth Amendment claim against Defendants Byrd, Rashti, and Paine for
                 refusing treatment for Plaintiff’s GD; and

             •   an Eighth Amendment claim against Defendant Rashti for denying Plaintiff
                 access to Dr. Hennenigan.

See ECF Nos. 22 & 27. If Plaintiff wishes to proceed on these claims only, no further

action is necessary with regard to filing a Third Amended Complaint. However, if Plaintiff

wished to proceed on these Eighth Amendment claims, she must still serve the Second

Amended Complaint (ECF No. 20) on Defendants Allbaugh, McCurdy, Honaker, Jones,

Byrd, Rashti, and Paine. To do so, Plaintiff must serve a copy of the Order for Service

and Special Report (ECF No. 28), the Second Amended Complaint (ECF No. 20), and a




                                               2
summons on each defendant in accordance with Federal Rule of Civil Procedure 4;

provided, however, that said service shall not be effected until the necessary service

papers (along with service copies for each defendant) have been completed by the

Plaintiff and furnished to the Clerk for processing and issuance. The Court had previously

extended Plaintiff’s service date to June 20, 2019, but if Plaintiff chooses to proceed

with the Second Amended Complaint, the Court will extend Plaintiff’s service

deadline to July 5, 2019.

      However, if Ms. Halliwell wants to file a Third Amended Complaint and not proceed

with the claims as outlined above, Plaintiff must:

          •   file a motion under Fed. R. Civ. P. 15(a) seeking the Court’s leave to file a
              Third Amended Complaint;

          •   attach her proposed Third Amended Complaint to her motion, using the
              Court’s approved form; and

          •   indicate in her motion the nature of her proposed amendments.

      As explained to Ms. Halliwell before, if she chooses to file a Third Amended

Complaint, that document will supersede the Second Amended Complaint, and that

document will no longer control. Thus, Plaintiff must rename every defendant and

list every allegation she wishes to include in the Third Amended Complaint. If

Plaintiff chooses to file a Third Amended Complaint, she must do so, in accordance with

the directions outlined above by July 5, 2019.




                                            3
      The Court Clerk’s Office is directed to send Ms. Halliwell a copy of the Court’s

approved form for filing a Complaint under 42 U.S.C. § 1983, which she must use if she

chooses to file a Third Amended Complaint.

      IT IS SO ORDERED on June 18, 2019.




                                          4
